 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     CARL JOHNSON,                                     Case No. 1:18-cv-00061-DAD-JDP

12                       Plaintiff,                      ORDER DENYING MOTION TO APPOINT
                                                         COUNSEL
13           v.
                                                         ECF No. 25
14     J. SCALIA, A. FRITZ,
       B. HACKWORTH, J. CAMPOS,                          ORDER DENYING MOTION TO COMPEL
15     A. ARANDA, and DOES 1-4,                          DISCOVERY

16                       Defendants.                     ECF No. 26

17                                                       ORDER DIRECTING RESPONSE TO
                                                         SETTLEMENT REQUEST
18
                                                         THIRTY-DAY DEADLINE
19

20           Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

21   under 42 U.S.C. § 1983. Pending before the court are plaintiff’s motions to appoint counsel, ECF

22   No. 25, to compel discovery, ECF No. 26, and to refer the case for settlement, ECF No. 28. We

23   address each in turn below.

24      I.        Appointment of Counsel

25           Plaintiff does not have a constitutional right to appointed counsel in this action, see Rand

26   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds on reh’g en

27   banc, 154 F.3d 952 (9th Cir. 1998), and the court lacks the authority to require an attorney to

28   represent plaintiff. See Mallard v. U.S. District Court for the Southern District of Iowa, 490 U.S.
                                                        1
 1   296, 298 (1989). The court may request the voluntary assistance of counsel. See 28 U.S.C.

 2   § 1915(e)(1) (“The court may request an attorney to represent any person unable to afford

 3   counsel”); Rand, 113 F.3d at 1525. However, without a means to compensate counsel, the court

 4   will seek volunteer counsel only in exceptional circumstances. In determining whether such

 5   circumstances exist, “the district court must evaluate both the likelihood of success on the merits

 6   [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

 7   legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations omitted).

 8              The court cannot conclude that exceptional circumstances requiring the appointment of

 9   counsel are present here. The allegations in the complaint are not exceptionally complicated.

10   Based on a review of the record, it is not apparent that plaintiff is unable to articulate his claims

11   adequately. Further, at this early stage in the proceedings, plaintiff has not demonstrated that he

12   is likely to succeed on the merits.

13              The court may revisit this issue at a later stage of the proceedings if the interests of justice

14   so require. If plaintiff later renews his request for counsel, he should provide a detailed

15   explanation of the circumstances that he believes justify appointment of counsel.

16       II.       Discovery Dispute

17              On March 28, 2019, plaintiff moved to compel certain discovery, alleging that defendants

18   had not produced documents or responded to requests for admissions that plaintiff served on

19   January 17, 2019. See ECF No. 26. On April 24, 2019, defendants responded that such discovery

20   had been produced. See ECF No. 27. Plaintiff did not reply. Thus, plaintiff’s motion is denied
21   as moot. Should further discovery disputes arise, the parties must attempt to resolve them

22   informally before filing motions with the court. See Local Rule 251.

23       III.      Settlement

24              Plaintiff moves the court for a settlement conference. ECF No. 28. Defendants have not

25   responded to this motion. The parties should discuss whether settlement in this case may be

26   feasible. After such discussion, defendants are to respond to plaintiff’s motion and indicate
27   whether they believe a settlement conference could be productive. Defendants’ response to

28   plaintiff’s motion is due in thirty days.
                                                            2
 1      IV.      Order

 2            Accordingly,

 3               1. Plaintiff’s motion to appoint counsel is denied without prejudice. ECF No. 25.

 4               2. Plaintiff’s motion to compel certain discovery is denied as moot. ECF No. 26.

 5               3. Defendants are directed to respond to plaintiff’s settlement request, ECF No 28,

 6                  thirty days from the date of this order.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:     August 6, 2019
10                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13   No. 204
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
